Opinion filed September 22, 2016




                                      In The


        Eleventh Court of Appeals
                                   ____________

                              No. 11-16-00250-CR
                                   ____________

          CHRISTOPHER BENNETT WOOTEN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 118th District Court
                           Howard County, Texas
                         Trial Court Cause No. 14804


                     MEMORANDUM OPINION
      Appellant, Christopher Bennett Wooten, entered into a plea agreement with
the State. He pleaded guilty to the offense of felony driving while intoxicated and
true to the enhancement allegation. The trial court assessed Appellant’s punishment
in accordance with the terms of his plea agreement at confinement for thirteen years.
Appellant filed a pro se notice of appeal. We dismiss the appeal.
      This court notified Appellant by letter dated August 31, 2016, that we had
received information from the trial court that Appellant waived his right of appeal
and that, because this case stems from a plea bargain, Appellant has no right of
appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant respond
and show grounds to continue the appeal. Appellant has filed various documents in
this court, including a response in which he asserted that he raised a matter by written
motion filed prior to trial and that he repeatedly stated to his attorney that he was
willing to plead guilty to a lesser included offense based upon the invalidity of the
enhancements.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, or (B) after getting the trial court’s permission to appeal.”        The
documents on file in this appeal reflect that Appellant entered into a plea bargain,
that his punishment was assessed in accordance with the plea bargain, that Appellant
waived his right of appeal, and that the trial court did not give Appellant permission
to appeal. Even if, as Appellant suggests, he raised a matter by written motion prior
to trial, he subsequently waived his right of appeal. The documents on file in this
case reflect that Appellant, his attorney, and the judge of the trial court signed a
document in which Appellant expressly waived various rights. Appellant
specifically waived “any appeal of my case and by so doing say and represent to the
Court that no such appeal shall be made by me personally or through my attorney.”
The trial court certified that Appellant has no right of appeal and that Appellant
waived the right of appeal. The certification was signed by Appellant, Appellant’s
counsel, and the judge of the trial court. The documents on file in this court support
the trial court’s certification and show that Appellant has no right of appeal in this


                                           2
case. See Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005).
Accordingly, we must dismiss the appeal without further action. TEX. R. APP. P.
25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      Accordingly, this appeal is dismissed.


                                                 PER CURIAM


September 22, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3